 

Exhibit 10.35

 

Execution Version

 

AMENDMENT TO AMENDED AND

RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made as of May 31, 2016 by Phibro Animal Health Corporation, a
Delaware corporation (the “Company”) and Gerald K. Carlson (the “Employee”).

 

WITNESSETH.

 

WHEREAS, the Company and the Employee entered into that certain Amended and
Restated Employment Agreement, dated as of March 27, 2014 (the “Employment
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Section 5 of the Employment Agreement is amended by adding the following
Section 5(e) to the end thereof:

 

(e)  RETIREE MEDICAL.  The parties acknowledge that upon termination of
employment, Employee (and his eligible spouse) would be eligible for benefits
under the Company’s Retirement Health Care Plan (“Retiree Health Plan”) as such
Retiree Health Plan may be amended from time to time by the Company.  Inasmuch
as the Employee and his spouse desire to waive all rights to future benefits
under the Retiree Health Plan, and, in lieu thereof, for Employee to receive a
cash payment upon Employee’s retirement from the Company, the parties have
agreed that as consideration for Employee’s waiver of any and all future
benefits under the Retiree Health Plan, which waiver shall be consented to by
his spouse, the Company agrees that upon Employee’s retirement from the Company,
he shall be paid a lump sum cash payment in the amount of $350,000.00; such cash
payment shall be paid as soon as practicable after the execution and delivery of
the general release and the spousal release described in section 8 of this
Agreement, but in no event later than March 15th of the calendar year following
the year in which his severance from service occurs.  

 

2.Section 7(d) of the Employment Agreement is hereby amended by added the
following Section 7(d)(vi) before the last paragraph of Section 7(d):

 

“(vi)        a lump sum payment of an amount equal to onethird (1/3) of
Employee’s annual Base Salary, provided that such termination must occur prior
to December 31, 2016 and, in such event, such payment shall be paid as soon as
practicable after the execution and delivery of the general release described in
section 8 of this Agreement by Employee, but in no event later than March 15,
2017.”

 

 

 



 

3.Section 8 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

8.          RELEASE.  Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond the Accrued Benefits shall
only be payable if the Employee delivers to the Company and does not revoke a
general release of claims in favor of the Company reasonably satisfactory to the
Company substantially in the form attached hereto as Exhibit A.  Such release
shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination.  Any and all amounts
payable pursuant to Section 5(e) of this Agreement shall only be payable if the
Employee’s spouse delivers to the Company and does not revoke the Spousal
Consent set forth as Exhibit B to this Agreement, which Spousal Consent shall be
executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following termination. In no event however, may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A.  In addition, to the extent
payments under this Agreement that are contingent on the Employee’s execution of
the Release described in this paragraph constitute deferred compensation for
purposes of Section 409A and the Release’s execution period shall commence in
one tax year and end in the subsequent tax year, the payments under this
Agreement shall be made solely in the subsequent tax year.

 

4.Section 23(b)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

(b)SECTION 409A COMPLIANCE.

 

(i)The intent of the parties is that payments and benefits under this Agreement
shall, (i) to the extent possible, be exempt from the restrictions of Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) or, (ii) to the extent no
exemption from Code Section 409A is available or satisfied, then to comply with
that Code Section, and, with respect to (i) or (ii), to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from Code
Section 409A as available or to be in compliance therewith.  To the extent that
any provision hereof is modified in order to be exempt from or to comply with
Code Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to the Employee and the Company of the applicable provision
without violating the provisions of Code Section 409A.  In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Employee by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

2 

 



 

5.Exhibit A to the Employment Agreement is hereby deleted in its entirety and
replaced with Exhibit A to this Amendment.

 

6.The Employment Agreement is hereby amended by the addition of Exhibit B hereto
as Exhibit B to the Employment Agreement.  

 

7.Except as specifically set forth herein, the Employment Agreement and all of
its terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Employment Agreement as amended by this Amendment.  Capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Employment Agreement.

 

8.This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

9.This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

 

10.This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page follows]

 

3 

 



 

SIGNATURE PAGE TO AMENDMENT TO THE AMENDED

AND RESTATED EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  PHIBRO ANIMAL HEALTH CORPORATION       By:  /s/ Jack C. Bendheim    
Name: Jack C. Bendheim     Title:   Chairman and Chief Executive Officer      
EMPLOYEE       /s/Gerald K. Carlson   Gerald K. Carlson

 

 

 



 

EXHIBIT A

 

GENERAL RELEASE

 

I, ________________________, in consideration of and subject to the performance
by Phibro Animal Health Corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement dated as of March
27, 2014, as amended on May 31, 2016 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and its respective
affiliates and all present, former and future managers, directors, officers,
employees, successors and assigns of the Company and its affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below (this “General Release”).  The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder.  Terms used herein but
not otherwise defined shall have the meanings given to them in the Agreement.

 

1.          I understand that any payments or benefits paid or granted to me
under Sections 5(e) and 7 of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled.  I understand and agree that I will not receive certain of
the payments and benefits specified in Sections 5(e) and 7 of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter.  Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

 

2.          Except as provided in paragraphs 3 and 4 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, crossclaims, counterclaims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs,

 

A-1 

 



 

fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

3.          I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

 

4.          I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release.  I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).

 

5.          I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled and have not waived under the Agreement, (ii) any claim
relating to directors’ and officers’ liability insurance coverage or any right
of indemnification under the Company’s organizational documents or otherwise, or
(iii) my rights as an equity or security holder in the Company or its
affiliates.

 

6.          In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied.  I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release.

 

7.          I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

A-2 

 



 

8.          I agree that if I violate this General Release by suing the Company
or the other Released Parties, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees.

 

9.          I agree that this General Release and the Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 

10.         Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), any other self-regulatory organization or any governmental entity.

 

11.         I hereby acknowledge that Sections 7 through 13, 18 through 21 and
23 of the Agreement shall survive my execution of this General Release.

 

12.         I represent that I am not aware of any claim by me other than the
claims that are released by this General Release.  I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 1 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

 

13.         Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.

 

14.         Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

A-3 

 



 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.I HAVE READ IT CAREFULLY;

 

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

6.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

7.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:     DATED:  

 

A-4 

 

 

 

EXHIBIT B

 

Spousal Consent

 

I, ________________________, am the lawful spouse of Gerald K. Carlson.

 

I agree and consent to my spouse’s election to waive any and all future benefits
under the Phibro Animal Health Corporation Retirement Health Care Plan (“Retiree
Health Plan”).  I understand and acknowledge that:

 

1.As a result of this consent, I will not receive any benefits under the Retiree
Health Plan.

 

2.My spouse’s waiver of benefits under the Retiree Health Plan is being made in
return for a cash payment under his Employment Agreement and I hereby
acknowledge that such payment constitutes consideration for my waiver under this
Spousal Consent also.

 

Date:     Signed:  

 

 

 

 

